Citation Nr: 1440061	
Decision Date: 09/08/14    Archive Date: 10/09/14

DOCKET NO.  10-47 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on being bedridden, housebound, or in need of aid and attendance of another.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active service from February 1962 to September 1981. The appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

In February 2014, the Board remanded this claim for a VA aid and attendance examination to assess whether the Veteran's service-connected disabilities result in the need for regular care and assistance in attending to activities of daily living and avoiding everyday hazards; to assess whether service-connected disabilities require or result in the Veteran's substantial confinement to bed; and to assess whether the Veteran's service-connected disabilities result in his being substantially confined to his home or its immediate premises.

The RO was directed to inform the Veteran that it was his responsibility to report for the examination scheduled, to cooperate in the development of the claim, and the consequences for failure to report for a VA examination without good cause.  In the event that the Veteran did not report for the examination, documentation must be obtained and associated with the Veteran's claims file that showed that notice scheduling the examination was sent to his last known address.  It was also directed that documentation must be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

The evidence of record shows that the Veteran was scheduled for a VA general examination in May 2014.  The evidence further shows that the Veteran cancelled this examination.  There is no evidence of record as to why the Veteran cancelled this examination, or if he requested the examination be rescheduled.  Moreover, there is no evidence of record that the RO informed the Veteran that it was his responsibility to report for the examination scheduled, to cooperate in the development of the claim, and the consequences for failure to report for a VA examination without good cause.  

Accordingly, this case must be remanded for the RO to comply with the directives of the Board.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that compliance by the RO is neither optional nor discretionary).  

1.  The Veteran must be afforded a VA aid and attendance examination to assess whether the Veteran's service-connected disabilities result in the need for regular care and assistance in attending to activities of daily living and avoiding everyday hazards; to assess whether service-connected disabilities require or result in the Veteran's substantial confinement to bed; and to assess whether the Veteran's service-connected disabilities result in his being substantially confined to his home or its immediate premises.

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The RO must provide the examiner with a list of all of the Veteran's service-connected disabilities.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based upon a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must address the following:

a.  Whether the Veteran, due solely to his service-connected disabilities, requires the regular aid and attendance of another for medical care, for assistance in activities of daily living, or for avoidance of everyday hazards of life. 

b.  The examiner must also discuss the presence or absence of the following criteria in offering an opinion as to whether the Veteran is in need of regular aid and attendance of another person due solely due service-connected disabilities: (1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) the inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness; (4) the inability of the Veteran to attend to the wants of nature; or (5) the presence of incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment. 

c.  The examiner must also address whether the Veteran, due solely to his service-connected disabilities, requires substantial confinement to bed or is forced to be substantially confined to bed.

d.  The examiner must also address whether the Veteran, due solely to his service-connected disabilities, is substantially confined to his home or its immediate surrounding premises. 

A complete rationale for all requested opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, this must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there is any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The reports prepared must be typed.
 
2.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 
3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

